Appeal from a judgment of the County Court of Delaware County, in favor of defendant, entered November 18, 1977, upon a decision of the court at a Trial Term, without a jury. Defendant, pursuant to an oral agreement, constructed a fireplace and chimney at plaintiff’s home. The construction was completed in May of 1974 and plaintiff was satisfied with the physical appearance of the work. Plaintiff maintained, however, that when a fire was lit in the fireplace, smoke backed up into the house. In September of 1975, the instant action was commenced, alleging defective construction. After a trial without a jury, the court granted judgment in favor of defendant on the ground that plaintiff failed to meet his burden of proof. This appeal ensued. The record reveals that plaintiff produced two witnesses, himself and a friend, who was frequently in the house. Each testified that the smoke would back up into the house. There was no expert testimony that the condition was due to faulty construction. It is plaintiff’s contention that proof that the fireplace did not function properly eliminates any need for an expert witness and establishes defective construction. Plaintiff attempts to substantiate this contention by his testimony that in the summer of 1975 he added a four-foot extension to the chimney, which, to some extent, alleviated the "smoke backup” problem. Defendant, on the other hand, offered proof of certain conditions which he maintained caused the condition. Considering the record in its entirety, we are of the view that there should be an affirmance. We agree with the trial court that to meet his burden of proof plaintiff should have produced an expert to establish defective construction. In view of this conclusion, it is unnecessary to consider the other *1026issues raised by plaintiff. Judgment affirmed, without costs. Sweeney, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.